Fourth Court of Appeals
                               San Antonio, Texas
                                     August 19, 2021

                                  No. 04-21-00187-CV

                     IN THE MATTER OF J. L. D., A JUVENILE,

              From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. J-19-40
                         Honorable Bill Squires, Judge Presiding


                                     ORDER
      The Appellant's Final Motion to Extend Time to File Brief has been GRANTED.



                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court